Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “determiner” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The only inferred structure is in Fig. 3 where the determiner is part of the controller.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limited structure of being within the controller leaves open the interpretation of the determiner being a transitory wave. Examiner recommends removing determiner and using controller.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hsiao US 10,281,989 B2.
As to claim 1 and included claim 12 and claim 13, Hsiao discloses a vehicle operation system [Hsiao: abstract], comprising: 
an operation unit disposed within a vehicle and including an operating element configured to receive an operation of an occupant of the vehicle [Hsiao: C5L52-65 (switch), C6L4-10 (button)]; 
a determiner configured to determine a target-specific device serving as an operation target from among a plurality of specific devices on the basis of an operation different from a mechanical operation performed on the operating element by the occupant of the vehicle [Hsiao: C7L5-63 e.g., uses gestures to determine the component to control and numeric gestures to determine the amount]; and 
[Hsiao: C7L64-C8L17 e.g., executes the control commands].
As to claim 2, Hsiao discloses further comprising a mode setter configured to set a control mode for controlling the target-specific device determined by the determiner [Hsiao: C7L50-63], wherein the device controller controls the target-specific device on the basis of the control mode set by the mode setter [Hsiao: C7L50-63] and the mechanical operation performed on the operating element by the occupant of the vehicle [Hsiao: C6L4-10, C5L52-65].
As to claim 3, Hsiao discloses wherein the different operation is a gesture or speech of the occupant of the vehicle or a contact operation on a touch panel provided in the operating element [Hsiao: Abstract, C7L5-63].
As to claim 4, Hsiao discloses wherein the mechanical operation is at least any one of a swing operation [Hsiao: C5L52-65 switch], a pushing operation [Hsiao: C6L4-10 button], and a rotating operation.
As to claim 5, Hsiao discloses wherein the device controller controls the target-specific device on the basis of an input operation on the touch panel provided in the operating element [Hsiao: C8L8-60].
As to claim 6, Hsiao discloses wherein the device controller sets a target-specific device serving as a control target from among a plurality of homogeneous target-specific devices determined by the determiner on the basis of a first operation that is mechanical and controls an amount of control of the set target-specific device on the basis of a second operation that is mechanically performed after the first operation [Hsiao: C7L5-63 e.g., mechanically is number hand gesture].
As to claim 7, Hsiao discloses wherein the second operation is an operation that is performed in a state in which the first operation has been performed [Hsiao: C7L5-63 switch/button followed by number gesture].
[Hsiao: C7L15-C8L18], and wherein the operating element includes a first display for causing information for guiding any one target-specific device to be selected among the plurality of homogeneous target-specific devices determined by the determiner to be displayed [Hsiao: C7L50-63, Fig. 5a].
As to claim 9, Hsiao discloses wherein the first display is provided in the operating element [Hsiao: C8L8-60].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Barnett US 10,110,272 B2.
As to claim 10, Hsiao discloses the control scheme base on inputs of gestures or touch screens but does not explicitly disclose audio control or the changing between controls. Barnett discloses wherein the determiner is able to perform switching between a determination mode for determining the target-specific device on the basis of the gesture and a determination mode for determining the target-specific device on the basis of the speech [Barnett: C24L19-C25L6 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the control input and changing between of Hsiao to be and audio input and allow changing between of Barnett because it uses a know device in a known way with predictable results in the stated application of vehicles (Barnett: C10L64-C11L18) for the benefit of user preference in input.].
As to claim 11, Hsiao in view of Barnett discloses comprising a replier configured to reply to the occupant of the vehicle with a determination result of the determiner [Hsiao: C7L50-63 e.g., audible cues].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 8239087 B2 a vehicle includes a controller, a touch screen display in communication with the controller, and a plurality of accessories in communication with the controller. The various accessories are each individually controlled by inputting commands into the touch screen display. The controller transmits the inputted command via a communication system to the selected accessory to motivate the accessory between a first setting and a second setting.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as 
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.